Hooker, J.
(dissenting). This plaintiff obtained a verdict for $500 against defendant for damages sustained by. reason of his ejection from a train by defendant’s conductor. He claimed to have surrendered his ticket to the conductor. This was disputed. The jury found plaintiff’s testimony true, and we must assume that they were right about it. He was put off the train at a small station and chose to walk six miles to his sister’s at Harrisville, and claims that his health was injured thereby. He was a member of a baseball team, and had played that day. He had gone to Alpena in company with a friend, their personal belongings being in one satchel. Testimony was offered which would have shown that this friend had and would have loaned him money to pay the fare required, and this was excluded. Assuming that the plaintiff had no money, and therefore was unable to pay the fare demanded, which he should have done if he consistently could under the case of Brown v. Railway Co., 134 Mich. 591 (96 N. W. 925), we think it was error to exclude this testimony, *438for the reason that it should have been received in mitigation of damages if for no other purpose.
If he unnecessarily suffered the humiliation of ejection and a walk of six miles, the jury might properly have awarded less damages.
The judgment should be reversed, and a new trial ordered.